DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites a current coupled to the first node with a switch (selectively connect) and it appears it is pointing to Fig 6 of the instant specification.  However, there are two current sources and therefore, it’s unclear which current source “a current source” is referring to.  Hence, the claim language is unclear or indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2019/0113393 hereinafter Sato) in view of Nicollini et al. (2019/0113946 hereinafter Nicollini).

	Regarding claims 1 and 21, Sato teaches a circuit comprising: 
a first current path (I1 Fig 7), the first current path including a first transistor/switch (704 Fig 7) and a temperature sensing device (706 Fig 7); 
a second current path (I2 Fig 7) including a second transistor/switch (706 Fig 7), the first node of the first current path located between the first transistor and the temperature sensing device (702 Fig 7, diode based BJT temperature sensor para 0031); wherein the second current path includes a second node that provides an indication of a detected temperature (710, Vout Fig 7).  Regarding, the first current source is configured to sink current from the second node, Sato teaches current sources connected through transistors (302 and 304 Fig 7) and it sinks current to ground.

However, Sato does not teach the first transistor’s control terminal to receive a reference voltage and the second transistor/switch having a control terminal coupled to a first node of the first current path.  

Nicollini teaches the first transistor’s control terminal to receive a reference voltage (202, 204 Fig 3) and the second transistor/switch having a control terminal coupled to a first node of the first current path (collect of Q2 is connected base of Q3 Fig 3).  

Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include transistors as taught by Nicollini for driving current through the circuit for operation of the circuit.  

With respect to claims 2, 20, Sato teaches the temperature sensing device includes a diode configured bipolar transistor (702 Fig 7, diode based BJT temperature sensor para 0031).

Regarding claim 3, Sato does not teach the first transistor and the second transistor are characterized as Field Effect Transistors (FET).  
Nicollini teaches the first transistor is a Field Effect Transistor (FET) (204 Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include transistors as taught by Nicollini for driving current through the circuit for operation of the circuit.   Regarding the second FET transistor, FET transistors are one of different kind of transistors.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

With respect to claim 4, Sato teaches an alternate embodiment wherein current source configured to supply a current to both the first current path and the second current path (402, Fig 8).  

Regarding claim 5, Sato teaches a current source located in the second current path (304 Fig 7).  
With respect to claim 6, although Sato does not the current source is located in the second current path between the second node and ground to sink current from the second node, Sato teaches the second current source is between voltage source and transistor (304 Fig 7).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 7, Sato teaches a current source coupled to the first node of the first current path, the current source is selectively enabled (switch 704, 302 Fig 7).   Regarding hysteresis, Sato teaches selecting switches and connecting to output and it’s performing the same function.

With respect to claim 8, Sato teaches the second node indicates that a first temperature is exceeded when a voltage of a first node is less than the reference voltage (second embodiment 810, 812, Vout Fig 8, also see Fig 1, differential amplifier 106 generates a Voutput based on differences of its inputs).  

Regarding claim 9, although Sato does not teach a third current path including a third transistor having a control terminal coupled to the first node of the first current path, the third current path including a third node indicative of a second detected temperature that is different from the detected temperature, Sato teaches a second switch that selectively connect the second current path (808 Fig 8).  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third current source with a switch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 
.  
With respect to claim 18, Sato teaches a first current source configured to source a current to both the first current path and the second current path (402 Fig 8).
However, Sato does not teach a second current source located in the second current path to sink current from the second node, wherein the first current source is configured to source more current than can be sunk by the second current source.  Sato teaches a second current source to source current (304 Fig 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second current source connected to ground, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 19, Sato teaches the second node is in a first voltage state, the second current source is in starvation (the switches 806, 808 determines when the voltage is formed or starved: Fig 8).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2019/0113393 hereinafter Sato) in view of Nicollini et al. (2019/0113946 hereinafter Nicollini) as applied to claim 1, further in view of McCarthy et al. (20180143658 hereinafter McCarthy).
	Regarding claim 17, although the combination (Sato modified by Nicollini) does not teach a switched capacitive network, wherein the control terminal of the first transistor receives the reference voltage from a switched capacitor network that samples the reference voltage, Nicollini teaches the first transistor receiving a voltage.
McCarthy teaches a circuit with a voltage coupled with a switched capacitive network (C1 Fig 3, para 31).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a switched capacitor as taught by McCarthy for providing different mode for error reduction (McCarthy para 30).

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855